Citation Nr: 0430177	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  98-08 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to a compensable rating for left retina 
detachment.

5.  Entitlement to a rating higher than 10 percent for 
bilateral degenerative joint disease of the knees.

6.  Entitlement to a rating higher than 10 percent for 
spondylolisthesis and L5 spondylosis.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


REMAND

The veteran served on active duty in the Air Force from March 
1974 to October 1996.  This case comes before the Board of 
Veterans' Appeals (Board) from a June 1997 RO decision which, 
in pertinent part, denied service connection for hearing loss 
and a left ankle disability, and granted service connection 
for left retina detachment, bilateral degenerative joint 
disease of the knees, and spondylolisthesis and L5 
spondylosis.  A 10 percent rating was assigned for bilateral 
degenerative joint disease of the knees and spondylolisthesis 
and L5 spondylosis, and a noncompensable rating was assigned 
for left retina detachment.

The June 1997 RO decision denied service connection for a 
left ankle disability.  Later that month, the RO received the 
veteran's notice of disagreement (NOD) to the left ankle 
disability.  However, in the VA Form 9 received in June 1998, 
the veteran noted that he had been denied service connection 
for the left ankle but presented argument regarding in-
service disability with respect to the right ankle.  At the 
September 1998 personal hearing, the veteran stated that he 
was actually claiming service connection for a right ankle 
disability.

The Board notes that the VA Form 9 was received by the RO on 
June 3, 1998, which is within one year of the June 10, 1997, 
notification of the June 1997 rating decision.  In Manlincon 
v. West, 12 Vet. App. 238 (1999), the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that when an 
appellant files a timely NOD and there is no statement of the 
case (SOC) issued, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a SOC. 

In May 1999, the Board remanded the case to the RO in part to 
provide the veteran with an SOC regarding his claim for 
service connection for a right ankle disability.  An SOC was 
provided in April 2002, and in June 2002 the veteran filed a 
VA Form 9.  In his VA Form 9, he requested a hearing before 
the Board at the Central Office in Washington D.C.  In a 
statement dated in September 2004, the veteran's 
representative indicated that the veteran still wanted a 
hearing, but desired a videoconference hearing at the RO 
instead of a hearing at the Central Office in Washington D.C.  
To accord the veteran due process, the RO should schedule 
such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2003).  

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
videoconference hearing.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




